EXHIBIT 10.1
AMENDMENT
TO
EMPLOYMENT AGREEMENT
          This amendment (“Amendment”) dated as of July 1, 2009, shall amend the
employment agreement (“Employment Agreement”) dated as of June 11, 2008 by and
between Discovery Communications, LLC (“Company”) and Brad Singer (“Executive”).
For purposes of this Amendment, “Employment Agreement” shall include any
employment agreement between Executive and a predecessor of the Company whose
date is referenced above.
          WHEREAS, Executive and the Company previously entered into the
Employment Agreement, which Employment Agreement sets forth the terms and
conditions of Executive’s employment with the Company;
          WHEREAS, Executive and the Company now desire to enter into this
Amendment to the Employment Agreement in order to make certain changes to the
base salary and annual bonus target contained therein;
          NOW THEREFORE, in consideration of the mutual promises and covenants
set forth in this Amendment, the parties hereby agree to amend the Employment
Agreement as follows:

  1.   Base Salary: The following sentence is added at the end of Section III A:
Effective July 20, 2009, Executive’s annual base salary is increased to NINE
HUNDRED SIXTY-FIVE THOUSAND DOLLARS ($965,000), and shall be paid consistent
with, and subject to annual review in accordance with, this paragraph.     2.  
Bonus/Incentive Payment: The following sentence is added at the end of Section
III B: Effective January 1, 2009, Executive’s annual incentive payment target is
adjusted to 100% of his base salary for FY 2009 and for the remainder of the
Term of Employment. The bonus shall be paid consistent with and subject to the
provisions of this paragraph.     3.   Effect on Employment Agreement: Except
with respect to the subject matters covered herein, this Amendment does not
otherwise amend, supplement, modify, or terminate the Employment Agreement,
which remains in full force and effect.     4.   Effective Date. This Amendment
shall be effective July 20, 2009.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed as of the date set forth above.

          EXECUTIVE:   DATE:
 
              Brad Singer    
 
        DISCOVERY COMMUNICATIONS, LLC   DATE
 
             
 
       
Name:
       
 
 
 
   
Title:
       
 
 
 
   

 